DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/02/2019, 06/05/2019, 06/02/2020, and 09/21/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	
Claim Status

Claims 3-7 have been amended to fix multiple claim dependencies.
Claims 1-8 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (KR 20060041559).

Regarding claim 1, Song teaches a primary battery comprising a positive electrode and a negative electrode (Figure 3; active material layers 203 and 205); and 
a separator that is disposed between the positive electrode and the negative electrode (Separator 201; [0011] anode active layer 203 contains the cathode active material layer, negative active material layer 205 contains the anodal active material) and sucks up electrolyte solution by a capillary phenomenon with an exposed portion of the separator exposed from a battery casing ([0036] water and electrolyte is flowed in the cell and separator; Figure 3; separator is exposed so as to suck up electrolyte).

Regarding claim 2, Song teaches a primary battery comprising a positive electrode and a negative electrode (Figure 3; active material layers 203 and 205); and 
a separator that is disposed between the positive electrode and the negative electrode (Separator 201; [0011] anode active layer 203 contains the cathode active material layer, negative active material layer 205 contains the anodal active material), contains an electrolyte and sucks up water by a capillary phenomenon with an exposed portion of the separator exposed from a battery casing ([0036] water and electrolyte is flowed in the cell and separator; Figure 3; separator is exposed so as to suck up water and electrolyte).

Regarding claim 4, Song teaches all of the claim limitations of claim 1 above. Song further teaches wherein the negative electrode is made of any metal selected from magnesium, zinc, iron, or aluminum ([0028]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Song (KR 20060041559) as applied to claim 1 above and in view of Carlson (US 7081142).

Regarding claim 3, Song teaches all of the claim limitations of claim 1 above, but fails to teach wherein the separator includes a separator containing no electrolyte, a separator contain an electrolyte, and a separator containing no electrolyte stacked in order.
Carlson discloses electrochemical cell and of separators for use in electrochemical cells. Carlson teaches of a microporous separator layer 102 with protective layers 103 and 101 on either side of the separator layer to form a tri-layered separator (Carlson Figure 3). Furthermore, electrolyte is contained in the pores of the separator layer 102 (Carlson Col. 5 lines 64 – Col. 6 lines 1-22) such that the protective layers are on either side of the electrolyte separator for improving the cycle life, safety, and other chemistry related properties and can also result in better mechanical properties (Carlson Col. 33 lines 58 – Col. 34 lines 1-15).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Song (KR 20060041559) as applied to claim 1 above and in view of Sugnaux et al. (US 20040131934-hereinafter Sugnaux).

Regarding claim 5, Song teaches all of the claim limitations of claim 1 above, but fails to teach wherein the material of the positive electrode has a structure of a stretchable bicontinuous material having a three-dimensional network structure.
Sugnaux discloses a mesoporous network electrode for electrochemical cells. Sugnaux teaches wherein at least one of the electrode consists of a mesoporous, bicontinuous structure (Sugnaux [0072]) having a three dimensional framework (Sugnaux Abstract). The three dimension, bicontinuous material aids in ionic transport as well as supplies interconnectivity and mechanical stability (Sugnaux [0072]) as well as added flexibility to of electrodes (Sugnaux [0003]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify the positive electrode of Song’s to incorporate the stretchable bicontinuous material having a three dimensional network structure of the electrode of Sugnaux’s such that mechanical stability and interconnectivity is achieved.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Song (KR 20060041559) as applied to claim 1 above and in view of Bae et al. (US 20100203394-hereinafter Bae).

Regarding claim 6, Song teaches all of the claim limitations of claim 1 above. Song further teaches wherein the exposed portion of the separator is exposed on an adjacent side from a side on which a portion of a positive electrode current collector of the positive electrode and a portion of a negative electrode current collector of the negative electrode are exposed from the battery casing. 
Song fails to teach wherein the exposed portion of the separator is a side opposite the exposed portion of the positive and negative current collectors.
Bae discloses of a thin metal air battery wherein the exposed portion of the separator and the electrode are exposed on opposite sides (Bae Figure 4; anode 42 and separator 46 are exposed in opposite directions).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to rearrange Song’s exposed separator portion from a side adjacent to the exposed portion of the positive and negative electrodes to a side opposite the exposed portion of the positive and negative electrodes as exemplified by Bae.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Song (KR 20060041559) in view of Hayashi (JP 2006053057-as cited in the IDS).

Regarding Claim 8, Song teaches a positive electrode and a negative electrode (Figure 3; active material layers 203 and 205); and 
a separator that is disposed between the positive electrode and the negative electrode (Song-Separator 201; [0011] anode active layer 203 contains the cathode active material layer, negative active material layer 205 contains the anodal active material), contains an electrolyte and sucks up water by a capillary phenomenon with an exposed portion of the separator exposed from a battery casing (Song 
Song fails to teach wherein a sensor that detects conduction between the positive electrode and the negative electrode as presence of water, the conduction being caused by the separator sucking up the water.
Hayashi discloses a leakage sensor and leak detection system used in a chemically battery as a detection mechanism. Hayashi teaches a water leakage sensor arranged between electrodes that detects when water/electrolyte is leaked between electrodes such that short circuiting can be prevented through the use of the sensor (Hayashi [0005]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to add Hayashi’s moisture sensor between the electrodes of Song such that detection of leakages can be identified and short circuiting of the battery can be prevented.


Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al. (US 5462816-as cited in the IDS-hereinafter Okamura).

Regarding claim 1, Okamura teaches a positive electrode and a negative electrode (Okamura Figure 2; Positive electrode 3, Negative electrode 2); and
a separator (Okamura separator 4) that is disposed between the positive electrode and the negative electrode (Okamura Figure 2) and
 sucks up electrolyte solution by a capillary phenomenon (Okamura Col. 2 lines 10-25; separator absorbs electrolytic solution by capillary action) with an exposed portion of the separator exposed from the battery casing (Okamura Figure 2; separator 4 is exposed).

Regarding claim 7, Okamura teaches all of the claim limitations of claim 1 above. Okamura further teaches a battery casing (Okamura Figure 2; spacer 5 and cover member 10 act together as the battery casing) in an inside of which the positive electrode and the negative electrode and the separator are disposed (Okamura Figure 2; positive electrode 3, negative electrode 2 and separator 4 are within the spacer 5 and cover member 10),
and which has an intake port to take air into the inside (Okamura Col. 5 lines 56- Col. 6 lines 1-8; Figure 2, air holes 24 and opening portions 1h allow for air flow within battery).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang (US 20100075215) discloses a separator with paper layers 1, 2, and 3 (Zhang Figure 1; [0052]) wherein the intermediate separator paper layer 3 is wetted with the electrolyte (Zhang [0055]) such that the separators makes the risk of short circuiting smaller (Zhang [0042]) while production of the battery separators is made easier (Zhang [0041]) and environmentally friendly (Zhang [0040]) with the multiple paper separators.
Dannoura (US 20160056477-as cited in the IDS) discloses a water battery that contains a housing and an air vent to introduce new air into the battery (Dannoura [0048-0049]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.F./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727